Citation Nr: 1537903	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  10-44 341A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a higher initial disability rating (or evaluation) in excess of 10 percent for the service-connected bilateral hearing loss. 

2.  Service connection for hypertension.

3.  Service connection for diabetes mellitus type 2.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from February 1967 to January 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted service connection for bilateral hearing loss, initially assigning a 10 percent disability rating effective September 19, 2008.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and "Virtual VA" files so as to ensure a total review of the evidence.    

The Veteran testified at a July 2015 Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  The hearing transcript has been associated with the electronic claims file on VBMS.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Initial Rating for Bilateral Hearing Loss

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2015).  Where a claimant asserts that the disability in question has increased in severity since the most recent rating examination, an additional examination is appropriate.  See VAOPGCPREC 11-95; Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

The Veteran is seeking a higher rating for the service-connected bilateral hearing loss disability, which is initially rated as 10 percent disabling.  During the July 2015 Board hearing, the Veteran asserted that the service-connected bilateral hearing loss had worsened since the last VA audiology examination in July 2013.  Specifically, the Veteran stated that he has more difficulty hearing his wife and grandchildren, the television, and the radio.  The Veteran also reported that he has more difficulty recognizing voices in crowds, and that he now wears hearing aids.  Because the Veteran is asserting that the service-connected bilateral hearing loss disability on appeal has increased in severity since the July 2013 VA audiology examination, the Board finds that a remand for an updated VA audiology examination is warranted.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey, 6 Vet. App. at 381 (holding that the Board should have ordered a contemporaneous examination of a veteran because an exam was too remote in time to adequately support a decision on appeal for an increased rating).

Service Connection for Hypertension and Diabetes Mellitus Type 2 

In a June 2013 rating decision, the RO denied service connection for hypertension and diabetes mellitus type 2.  In a July 2013 statement, the Veteran appealed the denial of service connection for hypertension and diabetes mellitus type 2.  See July 2013 VA Form 21-0958.  A statement of the case is required, and a remand order is necessary in such cases where a notice of disagreement has been received.  See 
38 C.F.R. §§ 19.9, 20.200, 20.201 (2015); Manlincon v. West, 12 Vet. App. 238 (1999).  The purpose of the remand with respect to the above-referenced issues is to give the AOJ an opportunity to issue a statement of the case.  Thereafter, the AOJ should return the claims file to the Board only if the Veteran perfects the appeal in a timely manner.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the appropriate VA audiology examination to help ascertain the current extent of the service-connected bilateral hearing loss disability.  The relevant documents in the claims folder should be made available for review in connection with this examination.  All indicated tests and studies should be performed.  The VA audiologist is requested to fully describe the functional effects caused by the bilateral hearing loss disability.

2. Thereafter, the AOJ should readjudicate the issue of higher initial rating for bilateral hearing loss.  If the benefit sought on appeal is not granted, the Veteran and representative should be provided with a supplemental statement of the case (SSOC), and afforded the appropriate time period within which to respond thereto.

3. The AOJ should issue a statement of the case that addresses the issues of service connection for hypertension and diabetes mellitus type 2.  The Veteran should be informed that, in order to perfect an appeal of these issues to the Board, he must file a timely and adequate substantive appeal following the issuance of the statement of the case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2015).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


